Citation Nr: 1511119	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO. 10-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for left foot hallux valgus.

2. Entitlement to an initial compensable rating for right foot hallux valgus.

3. Entitlement to service connection for hypertension.

4. Entitlement to an effective date prior to October 23, 2007 for the grant of service connection for bilateral hallux valgus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to February 1987 and from November 1990 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO granted service connection for bilateral hallux valgus at a noncompensable rate and denied service connection for hypertension.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is still gainfully employed. As such, the Board finds the issue of TDIU has not been raised.

The Veteran requested a hearing before a Veterans Law Judge in his March 2010 substantive appeal, and was properly notified of the subsequently scheduled hearing in February 2013. The Veteran failed to report for the hearing, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the period on appeal, left foot hallux valgus is manifested by pain, limitations on prolonged walking and standing, aching, tenderness, and mild to moderate symptoms; but not by severe symptoms with functional equivalence to amputation of the great toe or operated with resection of the metatarsal head.

2. Throughout the period on appeal, right foot hallux valgus is manifested by pain, limitations on prolonged walking and standing, aching, tenderness, and mild to moderate symptoms; but not by severe symptoms with function equivalence to amputation of the great toe or operated with resection of the metatarsal head.

3. Hypertension has been shown to be etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for left foot hallux valgus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).

2. The criteria for an initial compensable rating for left foot hallux valgus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).

3. The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). In light of the fully favorable decision with respect to the issue of service connection for hypertension, no further discussion of compliance with VA's duty to notify and assist as to that claim is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2008 and November 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for compensable ratings for left and right hallux valgus. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes the Veteran's representative, in the January 2015 appellate brief, argues that the claim should be remanded based on the fact that the Veteran's most recent examination occurred over "6 years ago." However, a November 2011 foot examination concerning the Veteran's left and right hallux valgus is currently of record. Further, neither the Veteran's representative nor the Veteran himself has alleged an actual worsening of his symptoms. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). As there is no assertion or indication of an increase in severity and a more recent, adequate examination is already of record, a remand for a new examination is not warranted.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran contends he is entitled to initial compensable ratings for his left and right foot hallux valgus. As the rating criteria and analysis for both of these claims is identical, the Board will address both disabilities together. The Veteran's bilateral hallux valgus is rated under Diagnostic Code 5280, covering hallux valgus. Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head. 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

After consideration of all of the evidence of record, the Board finds that the Veteran's left and right foot hallux valgus more closely approximate the currently assigned noncompensable rating. During the period on appeal, the Veteran has complained of difficulty with prolonged standing or walking, tenderness, achiness, and pain, all of which he is competent to report as they are lay observable symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with VA foot examinations in August 2008 and November 2011. The August 2008 examiner noted complaints of pain, tenderness and aching, including when standing or walking, difficulty standing or walking for prolonged periods, and an inability to run. On examination, the examiner noted a slight degree of angulation bilaterally with no resection of the metatarsal head on either foot. The examiner noted no limitation with standing and walking, or the use of any supports in his shoes.
The November 2011 VA examiner noted complaints of pain in both of the Veteran's feet as well as difficulty with prolonged standing and walking. Upon objective examination, the examiner found the Veteran's left and right hallux valgus to be characterized by mild or moderate symptoms. The examiner also noted no history of surgery for hallux valgus. Finally, the examiner noted that the Veteran would not be equally well served by amputation of either the left or right foot.

VA and private treatment records reflect continued complaints of pain in the Veteran's feet bilaterally. However, none of the records indicate that the Veteran's left or right hallux valgus is manifested either by severe symptoms with functional equivalent to amputation of the great toe or by surgery marked by resection of the  metatarsal head. Based on the lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that initial compensable ratings for left and right foot hallux valgus are warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In evaluating the Veteran's current level of disability for the period on appeal functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, achiness, tenderness, difficulty with prolonged walking and standing and an inability to run, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, both the August 2008 and November 2011 VA examiners noted these symptoms in the examination reports, and therefore clearly considered them in determining that the Veteran's left and right hallux valgus was not characterized by severe symptoms of a functional equivalent to amputation of the great toe or similar to operated hallux valgus with resection of the metatarsal head, or that the Veteran's disability picture more nearly approximated that level of severity. As the examiners specifically noted these additional symptoms in their evaluations of the current severity of the Veteran's left and right foot hallux valgus, the Board finds that the VA examiners' evaluations of the current severity of his bilateral hallux valgus outweigh the Veteran's statements concerning additional functional loss and its impact on the current severity of his disability. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical evidence of a diagnosis of hallux rigidus, weak foot, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or metatarsalgia. 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5279, 5281, 5283. The Veteran has been noted to have arthritis affecting the great toe bilaterally and hammer toes bilaterally. However, service connection for bilateral arthritis and bilateral hammer toes was granted in a September 2012 rating decision, and therefore to assign a greater rating for hallux valgus under those rating criteria and based on those symptoms would constitute pyramiding. Esteban, 6 Vet. App. at 262; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5282.

The Board acknowledges that the Veteran was noted to have bilateral pes planus by the August 2008 examiner. First, the Veteran has distinct diagnoses of pes planus and hallux valgus, but is only service-connected for hallux valgus and has not filed a claim for pes planus. As such, the Veteran's current disability is more appropriately rated under Diagnostic Code 5280, which specifically concerns hallux valgus. However, even ignoring that fact, there is no medical evidence in the claims file that the Veteran's left or right foot hallux valgus is manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, pain on manipulation of the feet, objective evidence of marked deformity, swelling on use, accentuated pain on manipulation, marked pronation, or marked inward displacement and severe spasm of the tendo-achilles. 38 C.F.R. § 4.71a, Diagnostic Code 5727. The Veteran has not complained of any of these symptoms. As such, there is no basis for a compensable rating based on Diagnostic Code 5727.

Finally, Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected left and right foot hallux valgus is more appropriately rated under Diagnostic Code 5280. A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for left and right foot hallux valgus, which clearly is fully and best contemplated within the rating criteria for Diagnostic Code 5280, which is entitled "Hallux valgus, unilateral." There is no evidence that the Veteran's symptoms are not contemplated by DC 5280. Thus, the Veteran's current noncompensable rating under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an initial compensable rating for the Veteran's disabilities. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied in this case. The Veteran's service-connected left and right foot hallux valgus is manifested by pain, limitations on prolonged walking and standing, aching, tenderness, and mild to moderate symptoms. These signs and symptoms, and their resulting impairment, are specifically contemplated by the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptomatology is not explicitly considered in the rating criteria, specifically a limited ability to stand or walk for prolonged periods, these symptoms are inherently contemplated by the currently assigned rating. The VA examiners specifically contemplated these additional functional impairments in determining the overall severity of the symptoms associated with the left and right foot hallux valgus, and still reached a determination that the Veteran's symptoms were consistent with a noncompensable rating, as the symptoms did not rise to the level of functional impairment that is the equivalent of the amputation of the great toe on either foot. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. 202. In short, there is nothing exceptional or unusual about the Veteran's left or right foot hallux valgus as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. 
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left or right foot hallux valgus has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected left and right foot hallux valgus does not result in marked interference with employment or periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for bilateral hallux valgus, degenerative joint disease of the great toe bilaterally, and bilateral hammer toes. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left or right foot hallux valgus combines or interacts either with each other or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The medical evidence of record shows that the Veteran has a current diagnosis of hypertension, and therefore a current disability has been shown. The Veteran's service treatment records reflect some elevated systolic blood pressure readings, including on his October 1978 enlistment examination and a February 1981 treatment record. Further, the July 2012 VA examiner noted the Veteran blood pressure readings on entry to be "pre-hypertension." Therefore, an in-service injury, event or disease has also been shown.  The remaining question, therefore, is whether there is a nexus between the current disability and service.  

The July 2012 VA examiner indicated in his initial examination report that the Veteran was pre-hypertensive on entry into service, and was later noted to have formal hypertension in 1995. As pre-hypertension is likely to turn into hypertension, the examiner indicated the current hypertension was at least as likely as not related to service. An addendum opinion was obtained in September 2012, in which the examiner was told not to rely on the Veteran's reserve service medical records. The examiner again indicated the hypertension was likely related to service based on the pre-hypertension readings on entry in October 1978. The examiner indicated this pre-hypertension likely turned into hypertension due to the lack of in-service treatment and that hypertension generally develops over time. There is no evidence that either of these opinions is not competent or credible, and as they are based on accurate facts and supported by a well-reasoned rationale, they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Board notes that another addendum opinion was requested from the same examiner in November 2012, in which the examiner provided a negative opinion. However, in the instructions the examiner was incorrectly told to disregard the results of the October 1978 enlistment examination as it was prior to the beginning of the Veteran's active duty service in June 1979. While the enlistment examination was conducted an unusually long time prior to entry into service, the examination is still a valid entrance examination and can therefore be taken into account in rendering a medical opinion. Further, the October 1978 examination has additional stamps and notations from June 1979, indicated that it was revisited closer to the Veteran's actual entry onto active duty. Therefore, the November 2012 opinion was rendered based on improper instructions, and thus on an improper factual basis. It is therefore entitled to no probative weight.

Based on the probative medical evidence of record, the Board finds that the evidence supports a finding of a nexus between the Veteran's current hypertension and his active duty service. See 38 C.F.R. § 3.102. As such, the Board finds that the third element of service connection is met, and therefore service connection for hypertension is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to an initial compensable rating for left foot hallux valgus is denied.

Entitlement to an initial compensable rating for right foot hallux valgus is denied.

Entitlement to service connection for hypertension is granted. 




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


